     Case 2:20-cr-00579-SVW Document 563 Filed 06/23/21 Page 1 of 10 Page ID #:6791



1     TRACY L. WILKISON
      Acting United States Attorney
2     SCOTT M. GARRINGER
      Assistant United States Attorney
3     Chief, Criminal Division
      SCOTT PAETTY (Cal. Bar No. 274719)
4     CATHERINE AHN (Cal. Bar No. 248286)
      BRIAN FAERSTEIN (Cal. Bar No. 274850)
5     Assistant United States Attorneys
      Major Frauds/Environmental and Community Safety Crimes Sections
6          1100/1300 United States Courthouse
           312 North Spring Street
7          Los Angeles, California 90012
           Telephone: (213) 894-6527/2424/3819
8          Facsimile: (213) 894-6269/0141
           E-mail:    Scott.Paetty@usdoj.gov
9                     Catherine.S.Ahn@usdoj.gov
                      Brian.Faerstein@usdoj.gov
10
      JOSEPH BEEMSTERBOER
11    Acting Chief, Fraud Section
      Criminal Division, U.S. Department of Justice
12    CHRISTOPHER FENTON
      Trial Attorney, Fraud Section
13    Criminal Division, U.S. Department of Justice
           1400 New York Avenue NW, 3rd Floor
14         Washington, DC 20530
           Telephone: (202) 320-0539
15         Facsimile: (202) 514-0152
                      E-mail: Christopher.Fenton@usdoj.gov
16
      Attorneys for Plaintiff
17    UNITED STATES OF AMERICA
18                            UNITED STATES DISTRICT COURT

19                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

20    UNITED STATES OF AMERICA,                No. CR 20-579(A)-SVW

21               Plaintiff,                    GOVERNMENT’S MOTION IN LIMINE TO
                                               EXCLUDE DEFENDANT RICHARD
22                     v.                      AYVAZYAN’S PROPOSED SUMMARY CHARTS
                                               AND SUMMARY WITNESS
23    RICHARD AYVAZYAN,
        aka “Richard Avazian” and
24          “Iuliia Zhadko,”
      MARIETTA TERABELIAN,
25      aka “Marietta Abelian” and
            “Viktoria Kauichko,”
26    ARTUR AYVAZYAN,
        aka “Arthur Ayvazyan,” and
27    TAMARA DADYAN,
      MANUK GRIGORYAN,
28      aka “Mike Grigoryan,” and
     Case 2:20-cr-00579-SVW Document 563 Filed 06/23/21 Page 2 of 10 Page ID #:6792



1           “Anton Kudiumov,”
      ARMAN HAYRAPETYAN,
2     EDVARD PARONYAN,
        aka “Edvard Paronian” and
3           “Edward Paronyan,” and
      VAHE DADYAN,
4
      Defendants.
5

6          Plaintiff United States of America, by and through its counsel
7     of record, the Acting United States Attorney for the Central District
8     of California, Assistant United States Attorneys Scott Paetty,
9     Catherine S. Ahn, and Brian Faerstein, and Department of Justice
10    Trial Attorney Christopher Fenton, hereby files this motion in limine
11    seeking to exclude defendant Richard Ayvazyan’s proposed summary
12    charts and summary witness.
13         This motion is brought pursuant to Rules 1006 and 403 of the
14    Federal Rules of Evidence and is based upon the attached
15    memorandum of points and authorities, the files and records in this
16    case, and such further evidence and argument as the Court may permit.
17     Dated: June 23, 2021                Respectfully submitted,
18                                         TRACY L. WILKISON
                                           Acting United States Attorney
19
                                           SCOTT M. GARRINGER
20                                         Assistant United States Attorney
                                           Chief, Criminal Division
21

22                                               /s/
                                           SCOTT PAETTY
23                                         CATHERINE S. AHN
                                           BRIAN FAERSTEIN
24                                         Assistant United States Attorneys
                                           CHRISTOPHER FENTON
25                                         Department of Justice Trial Attorney
26
                                           Attorneys for Plaintiff
27                                         UNITED STATES OF AMERICA
28

                                              2
     Case 2:20-cr-00579-SVW Document 563 Filed 06/23/21 Page 3 of 10 Page ID #:6793



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2     I.    INTRODUCTION

3           The government respectfully moves in limine to exclude defendant

4     Richard Ayvazyan’s (“defendant”) proposed summary charts, disclosed

5     to the government on the afternoon of June 22, 2021, as well as the

6     sponsoring summary witness who has yet to be identified.

7           Hours before defendant planned to use a set of summary chart

8     exhibits at trial, defendant purported to provide notice – by sending

9     an email to counsel for the government as counsel was returning to
10    the courtroom to resume proceedings and powering down their mobile
11    phones.   For this reason alone, the Court should exclude these
12    summary chart exhibits from evidence.        There are, however, several
13    other reasons why exclusion is required here.         Defendant fails to
14    meet any of the basic prerequisites for admissibility: the summary
15    chart exhibits are incomplete, do not contain dates, do not purport
16    to summarize “voluminous” information, and reference documents not
17    yet provided to the government.       They are also extremely confusing.
18    And defendant still has not identified the sponsoring summary witness

19    – even though defendant surely knows the witness’s identity.            For all

20    of these reasons, the government respectfully requests the Court

21    grant its motion to exclude defendant’s summary chart exhibits and

22    summary witness.

23    II.   RELEVANT BACKGROUND

24          At the commencement of his defense case-in-chief, on June 22,

25    2021, defendant disclosed to the government by email proposed summary

26    charts shortly before 1:00 p.m. (as counsel re-entered the courtroom

27    following the lunch break).      Defendant indicated his intention “to

28
                                              1
     Case 2:20-cr-00579-SVW Document 563 Filed 06/23/21 Page 4 of 10 Page ID #:6794



1     introduce [them] into evidence with a summary witness this

2     afternoon.”     (See Exhibit 1 attached hereto (Email from Counsel to

3     Defendant Richard Ayvazyan). 1)      Defense counsel attached the two

4     proposed summary exhibits – DX1000 and DX1100 – to his email.            (See

5     Exhibit 2 (DX1000) and Exhibit 3 (DX1100) attached hereto. 2)           One of

6     the charts purports to summarize certain defense exhibits that have

7     yet to be produced to the government, including DX 19, DX 102, and DX

8     103.    (See Exhibit 2 at DX1000_001 – DX1000_004.)

9            The late proposed summary charts appear to reflect various types
10    of online account activities for certain Internet Protocol (“IP”)
11    addresses selected by the defense.        Each chart has a different IP
12    address at the top.     Some have corresponding subscriber information,
13    while others do not.     None contain dates.
14           Defendant has not identified who will serve as the sponsoring
15    summary witness for these proposed summary charts, nor has he
16    provided any information about the proposed summary witness’s role in
17    reviewing the underlying information and compiling the summary
18    charts.

19    III. ARGUMENT

20           A.   Defendant Does Not Satisfy Requirements for Admissibility
                  of the Summary Charts and Summary Witness Under Rule 1006
21

22           Defendant has not met basic requirements for the admissibility

23    of his proposed summary charts and summary witness, including timely

24
           1 The email attached as Exhibit 1 reflects the email was sent at
25    3:48 p.m. However, this time stamp was captured in Eastern Standard
      Time. The email was sent to counsel for the government locally at
26    12:48 p.m. Pacific Standard Time.
27         2 The government has redacted certain address information and
      personally identifying information in the attached exhibits, but
28    intends to provide unredacted versions of defendant’s proposed
      summary charts to the Court on the morning of June 23, 2021.
                                         2
     Case 2:20-cr-00579-SVW Document 563 Filed 06/23/21 Page 5 of 10 Page ID #:6795



1     disclosure of the proposed charts and the underlying evidence to the

2     government as well as the neutral and intelligible presentation of

3     evidence within the charts.      The Court should exclude the proposed

4     summary charts and sponsoring summary witness on this basis alone.

5           Federal Rule of Evidence 1006 allows a party to “use a summary,

6     chart, or calculation to prove the content of voluminous writings,

7     recordings, or photographs that cannot be conveniently examined in

8     court.”   Fed. R. Evid. 1006.      The Rule requires that the “proponent

9     must make the originals or duplicates available for examination or
10    copying, or both, by other parties at a reasonable time and place.”
11    Id.   See also United States v. Rizk, 660 F.3d 1125, 1130 (9th Cir.
12    2011) (“A proponent of summary evidence must establish that the

13    underlying materials upon which the summary is based (1) are

14    admissible in evidence and (2) were made available to the opposing

15    party for inspection.”).

16          Moreover, “[f]or a summary of documents to be admissible, the

17    documents must be so voluminous as to make comprehension by the jury

18    difficult and inconvenient; the documents themselves must be

19    admissible; the documents must be made reasonably available for

20    inspection and copying; the summary must be accurate and

21    nonprejudicial; and the witness who prepared the summary should

22    introduce it.”    United States v. Fahnbulleh, 752 F.3d 470, 479 (D.C.

23    Cir. 2014); see also United States v. Segines, 17 F.3d 847, 854 (6th

24    Cir. 1994) (“A composite is admissible, assuming that it clears the

25    intelligibility hurdle, when it saves the trial court ‘much time and

26    inconvenience’ and when ‘the prosecution [has] laid the proper

27    foundation on the accuracy and authenticity of the composite tape for

28

                                              3
     Case 2:20-cr-00579-SVW Document 563 Filed 06/23/21 Page 6 of 10 Page ID #:6796



1     its admission into evidence’ and has complied with the requirements

2     of Federal Rule of Evidence 1006.”) (citation omitted).

3          Here, defendant has failed to meet these prerequisites.

4          First, defendant disclosed the proposed summary charts to the

5     government the same afternoon (June 22, 2021) that it planned to

6     offer them into evidence.      And defendant did so at the end of the

7     lunch break, via email, as counsel for the government returned to the

8     courtroom and powered down their mobile phones pursuant to the

9     Court’s directions.     Indeed, counsel for the government was not even
10    aware that the proposed summary chart exhibits had been produced
11    until the end of the day, when counsel mentioned the exhibits to the
12    Court for the first time.      The government expects the summary witness
13    now will be testifying the morning of June 23, still less than 24
14    hours after defendant’s disclosure of the proposed summary charts.
15    Yet defendant still has not produced to the government several of the
16    underlying exhibits purportedly summarized in the chart, including DX
17    19, DX 102, and DX 103.      (See Exhibit 2 at DX1000_001 – DX1000_004.)
18    Defendant thus has not made the specific underlying materials

19    available to the government a “reasonable time” before his planned

20    use of the proffered summary charts.        Fed. R. Evid. 1006; see also,

21    e.g., United States v. Miller, 771 F.2d 1219, 1238 (9th Cir.

22    1985) (“[T]he lists were not admissible as summaries under Rule

23    1006 because the government failed to provide appellants with a copy

24    of the underlying documents prior to the introduction of the

25    summary.”).

26         Second, the IP address related evidence defendant purports to

27    summarize in the proposed summary charts is not voluminous, as

28    required under Rule 1006.      DX1000 summarizes 22 unique exhibits.

                                              4
     Case 2:20-cr-00579-SVW Document 563 Filed 06/23/21 Page 7 of 10 Page ID #:6797



1     DX1001 summarizes 9 unique exhibits.         Defendant effectively pursued a

2     line of cross-examination, utilizing the same types of IP address

3     related documents encompassed within the proposed summary charts,

4     during the testimony of a government witness (IRS Special Agent

5     Geffrey Clark) earlier today.       Thus, in addition to the limited

6     number of exhibits at issue in the proposed summary charts, defendant

7     has not demonstrated a compelling need to summarize them for use at

8     trial.   Neither summary chart exhibit meets the fundamental

9     requirement under – and purpose of – Rule 1006 that the proffered
10    chart is necessary because the underlying evidence “cannot be
11    conveniently examined in court.”       Fed. R. Evid. 1006.      See, e.g.,
12    Javelin Inv., S.A. v. Ponce, 645 F.2d 92, 96 (1st Cir. 1981) (ten

13    documents not the type which cannot conveniently be examined in

14    court); cf. United States v. Aubrey, 800 F.3d 1115, 1130 (9th Cir.

15    2015) (“Multiple bankers’ boxes of bank statements constitute the

16    type of materials anticipated by Rule 1006.”).

17         Third, the content of the proposed summary charts is not

18    “accurate and nonprejudicial” nor does it “clear[] the

19    intelligibility hurdle.”      Fahnbulleh, 752 F.3d at 479; Segines, 17

20    F.3d at 854.    The proposed summary charts purport to reflect various

21    “Activity Type[s]” for certain IP addresses selected by the defense,

22    with descriptions for each of those activities.          However, the charts

23    do not include dates for any of these activities, which is a critical

24    component in providing context for the information supposedly

25    summarized for the jury’s benefit.          Moreover, while certain of the IP

26    addresses the defense have chosen resolve to a specific subscriber

27    name, physical address, and/or email address, at least three of the

28    charts do not have any subscriber information whatsoever, further

                                              5
     Case 2:20-cr-00579-SVW Document 563 Filed 06/23/21 Page 8 of 10 Page ID #:6798



1     demonstrating how this summary information cannot aid the jury in its

2     evaluation of the evidence.      See, e.g., United States v. Oloyede, 933

3     F.3d 302 (4th Cir. 2019) (summary charts “failed to comport with Rule

4     of Evidence 1006 because of their selectivity, as “[t]hey did not

5     fully represent the accounts that they were purportedly

6     summarizing”).

7          The proposed summary charts here, which defendant intends to

8     offer as evidence that will go back to the jury room, will only raise

9     more questions than they answer.       Defendant should be limited to
10    using the non-voluminous materials underlying the summary charts to
11    explore issues with an appropriate witness; defendant should not be
12    allowed to shoehorn in this unintelligible and incomplete purported
13    summarization of this evidence.
14         Finally, defendant has yet to identify the proposed summary

15    witness that will serve as the sponsoring witness for the subject

16    charts.   The government thus does not have any information about the

17    proposed witness’s basis for knowledge of the underlying information

18    in the chart nor the role they played in synthesizing and compiling

19    the summary charts.     The summary witness must have personal knowledge

20    under Federal Rule of Evidence 602 in order to serve in the capacity

21    of a summary witness.     See, e.g., Aubrey, 800 F.3d at 1129 (no error

22    to admit testimony of summary witness where court “properly

23    restricted his testimony to the areas in which he had personal

24    knowledge (the documents, investigation, and the methods he used to

25    prepare his summary) and prevented him from providing in-depth

26    analysis of various accounting methods”).         The government’s concerns

27    about the foundation for the summary witness’s testimony are

28

                                              6
     Case 2:20-cr-00579-SVW Document 563 Filed 06/23/21 Page 9 of 10 Page ID #:6799



1     compounded by the significant issues with the content of the summary

2     charts identified above.

3          Thus, defendant’s proposed summary charts and summary witness

4     fail to meet the foundational and admissibility requirements for this

5     proposed evidence under Rule 1006, and the Court should exclude the

6     proffered summary charts and summary witness.

7          B.    The Summary Charts Should Also Be Excluded Under Rule 403

8          Defendant’s proposed summary charts also should be excluded

9     because any limited probative value from these exhibits is
10    substantially outweighed by the danger of confusing the issues and
11    misleading the jury.     Fed. R. Evid. 403.
12         As explained above, the summary exhibits offer minimal probative

13    value given their incompleteness, selectivity, and lack of temporal

14    context.   Defendant’s attempt to focus the jury on the connection

15    between certain stolen or synthetic identities at certain addresses

16    but not others once again disregards one of the government’s central

17    theories in the superseding indictment and at trial: the defendants

18    acted in concert in possessing and using the stolen and synthetic

19    identities and other individual and business entity information to

20    submit fraudulent COVID-19 disaster relief loan applications and

21    launder the proceeds through bank accounts they controlled.            The

22    First Superseding Indictment embraces and reflects this theory,

23    recognizing that the defendants submitted and caused to be submitted

24    fraudulent loan applications.       Defendant’s selective identification

25    of certain logins, account accesses, and applications from certain IP

26    addresses thus carries little probative weight in isolation when

27    considered in the overall context of the charges and evidence in this

28    case.

                                              7
     Case 2:20-cr-00579-SVW Document 563 Filed 06/23/21 Page 10 of 10 Page ID #:6800



1           On the other side of the balance, the proposed summary charts

2     will significantly confuse the issues and mislead the jury.            The

3     charts are confusing on their face, given the lack of any dates on

4     all of the charts and the lack of subscriber information on at least

5     three of them.     The summary charts also do not provide further

6     context as to the overall number of IP address to which the summary

7     witness had access and reviewed in compiling this selection of

8     information.    Thus, should they come into evidence, the purported

9     summary charts will mislead the jury as to the government’s efforts
10    to obtain IP address information in the course of its investigation.
11          On balance, defendant’s proposed summary charts will
12    substantially confuse the issues and mislead the jury, far
13    outweighing any limited probative value from this proposed evidence.
14    The Court should exclude defendant’s summary charts and summary
15    witness for this reason as well.
16    IV.   CONCLUSION
17          For the foregoing reasons, the government respectfully requests
18    that this Court exclude defendant Richard Ayvazyan’s proposed summary

19    charts and summary witness.

20

21

22

23

24

25

26

27

28

                                              8
